Exhibit 5.1 October 27, 2016 Biolase, Inc. 4 Cromwell Irvine, California 92618 Re: Registration Statement on Form S-3 Ladies and Gentlemen: We refer to the Registration Statement on Form S-3 (the “Registration Statement”) being filed by Biolase, Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission on the date hereof, under the Securities Act of 1933, as amended (the “Securities Act”).The Registration Statement relates to the registration under the Securities Act of 10,884,798 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), which includes 8,849,400 shares of Common Stock (the “Common Shares”) that are issued and outstanding and 2,035,398 shares of Common Stock (the “Warrant Shares” and, collectively with the Common Shares, the “Shares”) that may be issued upon the exercise of issued and outstanding warrants (the “Warrants”).The Common Shares and the Warrant Shares may be offered and sold by the selling stockholders named in the Registration Statement.
